t c memo united_states tax_court frank lopez petitioner v commissioner of internal revenue respondent docket no 10494-o0l filed date frank lopez pro_se wendy s harris for respondent memorandum findings_of_fact and opinion swift judge this case is before us on respondent’s motion for partial dismissal due to lack of jurisdiction over respondent’s proposed levy on petitioner’s property for petitioner’s unpaid federal income taxes for through through and in the total amount of dollar_figure and - - additional penalty and interest in the total amount of dollar_figure respondent concedes that we have jurisdiction over respondent’s proposed tax_lien filings relating to petitioner’s unpaid federal income taxes for through and for unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue the controlling issue before us on respondent’s instant motion for partial dismissal involves whether respondent mailed the notice_of_intent_to_levy to petitioner at petitioner’s last_known_address this fact issue turns on whether the receipt by respondent from petitioner --- days before respondent mailed to petitioner the notice_of_intent_to_levy -- of an incomplete tax_return established that petitioner had a new address to which respondent should have mailed the notice_of_intent_to_levy findings_of_fact on petitioner’s original and amended federal_income_tax returns for through as filed with respondent the mailing address of petitioner was indicated as east desert inn road apartment las vegas nevada desert inn address the desert inn address constitutes the address of mailbox etc a retail store that provides post office boxes and other mail services to paying customers of whom petitioner was one - - on date petitioner filed with respondent a document purporting to be petitioner’s federal_income_tax return for this document was not complete and did not reflect petitioner’s income on this document petitioner’s mailing address was indicated a sec_3451 nightflower lane apartment c las vegas nevada nightflower address as of date petitioner’s address was still indicated in respondent’s computer system as the desert inn address on date respondent mailed to petitioner at the desert inn address a letter notice_of_intent_to_levy and notice of a right to a hearing levy letter relating to dollar_figure in petitioner’s unpaid federal income taxes for through through and in which respondent informed petitioner that in order to contest the proposed levy petitioner must request from respondent a collection_due_process cdp hearing within days of date respondent did not receive a request from petitioner for a cdp hearing within days of respondent’s mailing of the levy letter on each of date and date respondent mailed to petitioner at the nightflower address a letter notice_of_federal_tax_lien filing and a right to a hearing under sec_6320 lien letters with respect to petitioner’s unpaid federal income taxes for through - and for in which respondent informed petitioner that in order to contest the proposed lien filings petitioner must request a cdp hearing within days on date respondent received from petitioner a form request for a collection_due_process_hearing in which petitioner requested a cdp hearing with respect to the above proposed levy and the proposed lien filings sometime after date respondent denied petitioner a cdp hearing with respect to the proposed levy but respondent granted petitioner a cdp hearing with respect to the proposed lien filings respondent however did grant petitioner an equivalent_hearing under sec_301_6330-1t temporary proced admin regs fed reg date with respect to the proposed levy on date at the conclusion of the equivalent_hearing respondent issued to petitioner a decision letter in which respondent concluded that respondent’s levy letter was properly mailed to petitioner at petitioner’s last_known_address that petitioner’s request for a cdp hearing with regard to the proposed levy was untimely and that petitioner was not entitled to any relief with regard to the proposed levy on date with respect to the proposed lien filings respondent issued to petitioner a notice of - - determination pursuant to sec_6330 in which respondent determined that the lien filings constituted appropriate action and denied petitioner any relief as stated respondent did not conduct a cdp hearing with regard to the levy proposed in the levy letter and respondent did not issue a notice_of_determination with regard thereto on date petitioner filed his petition herein in which petitioner challenges both the proposed levy and the proposed lien filings opinion prior to collection_of_taxes by way of a levy ona taxpayer’s property sec_6330 requires that respondent give taxpayers notice of and the opportunity for administrative review of the proposed levy in the form of a cdp hearing sec_6330 specifically provides that respondent shall notify a taxpayer of the right to a cdp hearing by mailing a notice_of_intent_to_levy to the taxpayer’s last_known_address and the taxpayer ha sec_30 days from the mailing of that notice to request a cdp hearing if a timely request for a cdp hearing is made respondent is required to make a determination of the issues raised at the hearing sec_6330 under sec_6330 we have jurisdiction to review respondent’s determination with respect to issues raised at a cdp hearing only if a notice_of_determination pursuant to section - - has been mailed to the taxpayer and only if a timely petition to the tax_court has been filed 114_tc_492 the notice_of_determination provided for in sec_6330 is froma jurisdictional perspective the equivalent of a notice_of_deficiency generally the tax_court does not have jurisdiction to review decisions made by respondent in equivalent hearings and a decision letter thereunder does not constitute a notice_of_determination pursuant to sec_6330 from which a petition may be filed in this court ’ sec_301_6330-1t i temporary proced admin regs fed reg date 116_tc_255 johnson v commissioner aftr 2d ustc par big_number d or unless a taxpayer otherwise clearly and concisely conveys to respondent a change_of address the address reflected on the taxpayer’s most recently filed tax_return will be treated as the last_known_address 724_f2d_808 the temporary regulations provide a limited exception where a taxpayer seeks review of respondent’s decision in an equivalent_hearing with regard to innocent spouse status under sec_6015 b or c sec_301_6330-1t 1i q a-i5 temporary proced admin regs fed reg date mather weisman 638-2d tax mgmt bna defensive measures at a-109 - jj - 9th cir 91_tc_1019 because of the large number of tax returns filed with respondent on or around april and as a matter of practical operational necessity respondent is allowed after receipt a reasonable period of time to process and to post to respondent’s computer systems new addresses of taxpayers 935_f2d_1066 9th cir affg tcmemo_1989_439 whether respondent exceeded a reasonable period of time to process and to post new addresses involves a question of fact id petitioner contends that respondent’s date levy letter was not mailed to his last_known_address that he did not receive the date levy letter mailed to his desert inn address that respondent’s date levy letter did not constitute proper notice of his right to a cdp hearing with regard to the levy notice and that we therefore should enjoin respondent’s proposed levy we disagree particularly in light of the fact that petitioner’s federal_income_tax return constituted an incomplete return a 32-day period did not exceed a reasonable period of time for respondent to post petitioner’s nightflower address to respondent’s computer system revproc_90_18 1990_1_cb_491 accordingly respondent in this case was --- - entitled for purposes of the address to which the notice_of_levy would be mailed to use petitioner’s desert inn address with respect to the levy proposed in the levy letter respondent gave petitioner under sec_6330 adequate notice of and the opportunity to request a cdp hearing petitioner failed timely to request a cdp hearing and petitioner is not now entitled to challenge in this court respondent’s failure to grant petitioner a cdp hearing with regard to the proposed levy further because respondent did not issue to petitioner a notice_of_determination with regard to the proposed levy and because respondent’s decision letter pursuant to the equivalent_hearing does not constitute a notice_of_determination under sec_6330 we lack jurisdiction to review respondent’s proposed levy to reflect the foregoing an appropriate order of dismissal for lack of jurisdiction as to the proposed levy relating to petitioner’s property for unpaid federal_income_tax for through through and will be issued
